Citation Nr: 1224552	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  00-16 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus for the period from August 26, 1993 to June 2, 1999.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served honorably on two separate periods of active service: from March 1959 to April 1962, and from February 1963 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a 10 percent initial evaluation for bilateral pes planus, effective August 26, 1993.  The Veteran appeals the initial 10 percent evaluation assigned.   

In an RO hearing conducted in July 1994, the Veteran presented oral testimony in support of his claim before a hearing officer.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

The case has been remanded several times during the course of the appeal by the Board to the RO for evidentiary and procedural development.  During the pendency of the claim, a July 2010 rating decision awarded the Veteran a total rating for individual unemployability (TDIU) on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), effective June 3, 1999.  Thusly, as the maximum benefit has been granted to the Veteran as of the aforementioned date, the current decision on appeal is characterized as entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus for the period between August 26, 1993 to June 2, 1999.  Consideration must be given regarding whether the case warrants the assignment of separate staged ratings for his service-connected orthopedic disability for separate periods of time, from August 26, 1993, to the June 2, 1999.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2011, the Board rendered an appellate decision denying the Veteran's appeal for an initial evaluation in excess of 10 percent for bilateral pes planus for the period between August 26, 1993 to June 2, 1999.  The Veteran initiated a timely appeal of the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the appellant and the Secretary of VA filed a joint motion to vacate the May 2011 Board decision.  In November 2011, the Court granted the motion.  The case was thereafter remanded to the Board for development consistent with the Court's order.  

For the reasons that will be further discussed below, the appeal is REMANDED to the RO for the following actions.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

As relevant, the November 2011 joint motion of the appellant and the VA Secretary to vacate the adverse May 2011 appellate decision of the Board was granted by the Court in November 2011.  The Court granted the vacatur because it determined that clinical evidence identified by the Veteran as being relevant to his claim had somehow become disassociated from his claims file and that the Board had adjudicated the claim without considering these outstanding relevant records.  The appellant specifically identified the following records as being relevant to his claim for an initial evaluation in excess of 10 percent for bilateral pes planus for the period between August 26, 1993 to June 2, 1999:

1.)  Podiatry consultations dated July 1991, September 1991, December 1991, and April 1993.

2.) A statement dated in February 1992 from Dr. John Voulgaris of Duane L. Waters Hospital, pertaining to the state of the Veteran's disabled feet.

3.) An October 1993 report from U.P. Rehabilitation Medicine Association addressing the occupational impact of the Veteran's bilateral pes planus. 

The Board has reviewed the Veteran's claims file in its entirety and has determined that the aforementioned records are not presently associated with the evidence.  The Board notes at this juncture that the attorney representing the appellant in this appeal had submitted a May 2012 letter to the Board, requesting that the claim be held open until July 6, 2012, for submission of the evidence identified above, as well as a written opinion from an orthopedic surgeon regarding the severity of the Veteran's bilateral pes planus as of August 1993.  The Board granted the attorney's request; however, at the close of business on July 6, 2012, no submissions of evidence have been received by the appellant or his attorney, and no submissions have yet been received by VA at the time of this writing.  Therefore, as the Court has determined that the Board must consider the evidence discussed above to assess their probative value with respect to the present claim for an initial evaluation in excess of 10 percent for bilateral pes planus for the period between August 26, 1993 to June 2, 1999, the case should be remanded to the RO so that it may conduct the appropriate development to obtain and associate these pertinent records with the claims file.  This is to ensure full compliance with the directive of the Court.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO for the following action:

1.  The Veteran should be offered the opportunity to submit any evidence for inclusion into the record that he deems to be relevant and supportive of his claim for a higher initial evaluation for bilateral pes planus for the period between August 26, 1993 to June 2, 1999.  This evidence should include, but is not limited to, the following:

(a.)  The Veteran's podiatry consultation reports dated July 1991, September 1991, December 1991, and April 1993.

(b.) A statement dated in February 1992 from Dr. John Voulgaris of Duane L. Waters Hospital, pertaining to the state of the Veteran's disabled feet.

(c.) An October 1993 report from U.P. Rehabilitation Medicine Association addressing the impact of the Veteran's bilateral pes planus on his occupational capacity.

(d.)  A written opinion addressing the severity of the Veteran's bilateral pes planus as of August 1993 from the orthopedic surgeon mentioned in a May 2012 letter from the Veteran's attorney. 

If any of the aforementioned records are unobtainable, the RO should draft a memorandum discussing the efforts undertaken by VA to obtain the record(s) and the reasons why the record(s) was/were unavailable.  Thereafter, a copy of this memorandum should be included in the Veteran's claims file.

2.  Following completion of the above actions, the RO should readjudicate the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus for the period between August 26, 1993 to June 2, 1999.  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



